               Case 18-12491-CSS             Doc 2194        Filed 11/13/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                        Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
                                                               :
                                                               :
                                                               : Re: D.I. 198, 2122
---------------------------------------------------------------x


           CERTIFICATE OF NO OBJECTION REGARDING MONTHLY
      FEE APPLICATION OF PRIME CLERK LLC, ADMINISTRATIVE ADVISOR
          TO THE DEBTORS, FOR COMPENSATION FOR SERVICES AND
    REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM SEPTEMBER 1, 2020
                      THROUGH SEPTEMBER 30, 2020

        I, Stuart M. Brown, an attorney with DLA Piper LLP (US) (“DLA”), as counsel to

Promise Healthcare Group, LLC and its affiliated debtors and debtors in possession (collectively,

the “Debtors”) in the above-captioned chapter 11 cases, hereby certify the following:




1
          The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2,
Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land
Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The
Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC
(4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc.
(7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise
Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P.
(4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886),
Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix,
Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc.
(9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum
Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate
Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900, San Francisco, CA
94111.




EAST\177494465.1
              Case 18-12491-CSS         Doc 2194      Filed 11/13/20    Page 2 of 3




       1.      On October 20, 2020, Prime Clerk LLC (“Prime Clerk”) filed its Monthly Fee

Application of Prime Clerk LLC, Administrative Advisor to the Debtors, for Compensation for

Services and Reimbursement of Expenses for the Period from September 1, 2020 through

September 30, 2020 [D.I. 2122] (the “Application”).

       2.      The deadline for the filing of objections or responses to the Application was

November 9, 2020, at 4:00 p.m. (prevailing Eastern Time).

       3.      As of the date hereof, neither Prime Clerk, nor counsel for the Debtors, has been

served with any objection or response to the Application, and a review of the Court’s docket in

these cases indicates that no objections or responses to the Application have been filed.

                          [Remainder of Page Intentionally Left Blank]




                                                 2
EAST\177494465.1
              Case 18-12491-CSS         Doc 2194        Filed 11/13/20   Page 3 of 3




       4.      Pursuant to the Administrative Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [D.I. 198], the Debtors are now

authorized to pay Prime Clerk $11,669.72, which is the sum of 80% of the requested fees, in the

amount of $11,669.72, and 100% of the requested expenses, in the amount of $0.00, on an

interim basis without further order of the Court.

Dated: November 13, 2020
       Wilmington, Delaware
                                              DLA PIPER LLP (US)

                                               /s/ Stuart M. Brown
                                              Stuart M. Brown (#4050)
                                              Matthew S. Sarna (#6578)
                                              1201 N. Market Street, Suite 2100
                                              Wilmington, DE 19801
                                              Telephone: (302) 468-5700
                                              Facsimile: (302) 394-2341
                                              Email: stuart.brown@us.dlapiper.com
                                                      matthew.sarna@us.dlapiper.com

                                              -and-

                                              WALLER LANSDEN DORTCH & DAVIS, LLP
                                              John Tishler (admitted pro hac vice)
                                              Katie G. Stenberg (admitted pro hac vice)
                                              Blake D. Roth (admitted pro hac vice)
                                              Tyler N. Layne (admitted pro hac vice)
                                              511 Union Street, Suite 2700
                                              Nashville, TN 37219
                                              Telephone: (615) 244-6380
                                              Facsimile: (615) 244-6804
                                              Email: John.Tishler@wallerlaw.com
                                                     Katie.Stenberg@wallerlaw.com
                                                     Blake.Roth@wallerlaw.com
                                                     Tyler.Layne@wallerlaw.com

                                              Attorneys for the Debtors and
                                              Debtors in Possession




                                                    3
EAST\177494465.1
